 ROADWAY EXPRESS, INC.43WE WILL offer Gary C. Bronsart,John R.Murphy,Mary Weber,Edith Shibla,and Esther Bushay immediate and full reinstatement to their respective former,or substantially equivalent,positions,without prejudice to their seniority andother rights and privileges,and reimburse them for any loss of pay they mayhave suffered by reason of the fact that we discriminated against them.SCIENTIFIC GLASS APPARATUS CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Information regarding provisions of this notice or compliance with its terms maybe secured from the Regional Office of the National Labor Relations Board,849 SouthBroadway,Los Angeles,California,Telephone No. 688-5204.Roadway Express,Inc.andCharles DaltonLocal 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind.andCharlesDalton.Cases Nos. 7-CA-4429 and 7-CB-1143.December 14,1964DECISION AND ORDEROn April 8, 1964, Trial Examiner Thomas S. Wilson issued his De-cision in the above-entitled proceeding, finding that Respondents hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in his attached Decision.Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision with a supporting brief,and both Respondents filed briefs in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner only to the extent that they are consistent herewith.Respondent Union, Local 299, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Ind., rep-resents employees at the Taylor, Michigan, facility operated by Re-150 NLRB No. 14. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent Company, Roadway Express, Inc. The Union admits intomembership only those persons who, at the time they make applica-tion, are already employed in a shop within the Union's jurisdiction.The reason for this policy was expressed by a union official as follows :We have a lot of fellows laid off in the automobile industry andkids getting out of school, they come down [to the Union hall]and they believe they can make application to the union and saythey have a job when they don't have a job and in some way theyget a union book, and then they hang around the hall and hearabout jobs and attempt to get a job against fellows that do comedown there and try to get a job from day to day.This case involves two high school students, Charles and Ray Dalton,who in August and October of 1963 1 succeeded in obtaining casualwork on the Company's freight dock, and got into difficulties with theUnion. In August, before they started to work for the Company, bothCharles and Ray applied for membership in the Union. The record isnot clear whether they told the Union at the time of their applicationthat they were then employed by the Company or only that they hopedto get work there. In any event, after they had paid $5 toward theirinitiation fee and dues, the Union accepted their applications andissued receipts to them which apparently indicated their bona fidestatus in the eyes of the Union.Both boys worked for a number of nights at the Company withoutincident.2However, on October 14, Union Steward Markey checkedRay's union membership status.Markey asked Ray how he had ob-tained his union papers.Markey, as appears from his testimony, hadbecome suspicious because he "knew the Union wasn't taking in anynew members."Ray told Markey that a company foreman had di-rected him to apply for union membership.Dissatisfied with this re-sponse, Markey, as he testified, got Ray to admit that "he [Ray] hadlied, that the dock foreman did not send him down, that he went downand told them [at the Union's office] he was working at Roadway Ex-press . . . and the girl assuming he was telling the truth . . . issuedhim the application card."Markey then told Ray that he never wantedto see him on the Company's premises again. Thereafter, believingthat Charles was responsible for taking Ray to the union hall to gainentry into the Union, Markey told Charles that he too should not re-turn to work at the Company.1Unless otherwise indicated,all dates are in 1963.2 The boys were on the midnight to 8 a in.shift on Sunday and Monday nightsCharlesworked every Sunday and Monday night from August 18 until October 21. Ray workedless regularly than Charles, from October 6 until October 21.The record indicates thatCharles was once approached in mid-September by John Markey,the Union's steward atthe Company.After checking Charles' union papers, Markey urged Charles to hurry upand complete his payments on his dues and initiation fee, ROADWAYEXPRESS, INC.45Charles and Ray nevertheless continued to work at the Companyuntil the morning of October 22, when Markey again spotted Ray.Markey wanted to know why, in view of his order, Ray had returnedto work at the Company. Ray's only response was that he needed themoney.Whereupon Markey in the presence of two company officialsannounced in a loud, insistent tone of voice, "I don't want to see thiskid working here again."One of the company officials then instructed Ray, whose shift wascoming to an end, to finish up and punch out. Thereafter, Ray in-quired of the other official, Operations Manager Greene, about his em-ployment status.Greene, according to his uncontradicted testimony,denied that the Company had taken any action to preclude Ray's fur-ther employment and asked Ray for a telephone number at which hemight be reached if needed by the Company. The normal practice,however, was for casual employees themselves to call in for work, notfor the Company to call them.On October 24 Charles and his father went to the union hall to com-plain that the younger Daltons were being denied work at the Com-pany.The Union made a number of telephone calls about the Dal-tons, including a call to the Company's Operations Manager Greene.Following such calls, Union President Fitzpatrick ordered his officepersonnel to cancel Charles' union membership and to refund Charles'payment of $87 for dues and initiation fee.The reason he assertedfor canceling Charles' membership was that suit might be broughtagainst the Union for "soliciting membership off the streets."Duringthe same meeting and in the presence of the Daltons, Union PresidentFitzpatrick instructed his office personnel, "There will be no moreapplications for membership given out at this local without writtenrequest or a written letter from the company that they are going tohire this man."Later that day, Ray Dalton went to the Company to pick up his ownand Charles' paychecks.Operations Manager Greene asked him if hewas the Dalton who had been down at the union hall that day. Greeneadmitted that his question was prompted by the telephone call he hadreceived from the Union about the Daltons.When Greene handedRay the paychecks, he said, "Don't bother calling in again, we are tak-ing your names off the [extras'] list."The "extras' list" was a list theCompany maintained of the names of men acceptable as casual em-ployees on its freight dock.As mentioned earlier, the normal practicewas for men interested in working on a particular evening to call theCompany. If their names were on the list and if the Company neededtheir services, they would be told to report in for work.At the sametime he handed Ray the paychecks, Greene also told Ray, "You hadbetter get out of here before John Markey sees you." 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDRay reported to his brother Charles the substance of his conversa-tion with Greene.Except as noted in the margin, neither of the Dal-tons thereafter called in for work nor did the Company call them.'The complaint alleges that the Union violated Section 8(b) (2) andpany to discriminate unlawfully against the Daltons and that theCompany violated Section 8(a) (3) and (1) of the Act by dischargingthe Daltons.The Trial Examiner dismissed the complaint as to the Company onthe ground that the General Counsel had not proved that the Daltonshad in fact been discharged. Because he found that the Daltons hadnot been discharged, the Trial Examiner did not reach the issuewhether the Unioncausedthe Company to discharge the Daltons.Asfor the Union's allegedattempt to causethe Daltons' discharge, theTrial Examiner considered only Steward Markey's discharge demandon October 22, and, as to that, absolved the Union of responsibility forMarkey's action, finding that under the Union's contract with theCompany Markey lacked actual authority to make such a demand.Contrary to the Trial Examiner, we are satisfied that the Daltonswere in fact discharged by the Company on October 24.We are un-able to agree with the Trial Examiner that to establish a discharge itwas necessary for the General Counsel to show that after October 24the Daltons had applied for work but had been rejected even thoughwork was available.As appears above, and as found by the TrialExaminer, Operations Manager Greene told Ray Dalton on October 24that the Company was removing the Daltons' names from the "extras'list"; and that he should not bother to call in for work, thereby makingit unmistakably clear that any further application for work would befutile.4From this we can only conclude that the Daltons were dis-charged by the Company on October 24, and we so find.We are also satisfied that the Union caused the Company to dis-charge the Daltons.On October 22 Steward Markey had made anunequivocal demand for Ray's discharge.The Trial Examiner, rely-ing on the Union's contract with the Company, found that Markeywas acting outside the scope of his authority in making that demand.For purposes of this decision, we consider it unnecessary to pass onthat point.Whether or not Markey's authority would have beeneffectively limited by the contract alone, we are satisfied that the Unionby its subsequent conduct, as described above, ratified and adoptedMarkey's demandas itsown.We are mindful of the fact that Markey's8 After filing unfair labor practice charges, Charles was counseled to call the Companyfor work.He did,and wastold that no work was available on the evening he called.4 The Trial Examinererroneouslyfound that Ray Dalton admitted that Greene askedhim at their final meeting, on October 24, for a telephone number at which he could bereached if work were available. In fact, Ray testified, and we find, that Greene asked himfor his telephonenumber at their meetingon October22, not at theirfinalmeeting onOctober 24. ROADWAYEXPRESS, INC.47demand on October 22 called only for Ray Dalton's discharge. But itis apparent from all the evidence that the Union objected as much tothe continued employment of Charles Dalton as of Ray and that itsdemand was aimed at both. The record shows that after Markey firsttold Ray that he never wanted to see him again on the premises, Markeytold Charles that he too should not return to work at the Company.On the basis of the foregoing and in the absence of any other apparentreason that might explain the Company's decision to discharge theDaltons, it can only be reasonably inferred, and we find, that the Com-pany's action was occasioned by union pressure.There remains for consideration only the question whether theunion-instigated discharge of the Daltons was unlawful under theAct.Here, we are not presented with the issue whether a union-induced discharge based entirely upon causes unrelated to an em-ployee's union activity or membership status may be unlawful.' Therecord satisfies us that the Union demanded the Daltons' dischargesbecause they had gained entry into the Union in violation of theUnion's restrictive membership policy.That the Union's dischargerequest was related to union membership considerations is evidentfrom the fact that at the same time as the Union telephoned the Com-pany to press for the discharges, the Union annulled Charles' member-ship.If the Union had had a lawful agreement providing,inter alia,for preferential treatment of men regularly working in the industry,its action here might not have been unlawful .6 But the Union couldnot without violating the Act, as it did here, predicate its action uponthe violation by employees of an internal union rule or policy relatingto the acquisition or retention of membership .7 The Act will not coun-tenance any form of discrimination in the hire, tenure, or other termor condition of employment which turns on the union membershipstatus of the employee involved, except by operation of valid union-security provisions in the parties' contract.'Accordingly, we find that the Company, by discharging the Daltons,violated Section 8(a) (3) and (1) of the Act and that the Union, bycausing the discharges, violated Section 8(b) (2) and (1) (A) of theAct.'5 CompareMiranda Fuel Co., Inc.,140 NLRB 181,enforcement denied 326 F. 2d 172(C A. 2).6 SeeLocal367,International Brotherhood of Electrical Workers,AFL-CIO (EastonBranch,Penn-Del-JerseyChapter,NationalElectricalContractorsAssociation),134NLRB 132.7See A.NabakowskiCo.,148 NLRB 876.8Here it wasnot claimed that the Daltons' discharge was pursuantto the union-securityprovisionsin the parties' contractCharles'dues and initiationfee were fullypaid as ofOctober 24 when the Union acted to cancel his membership.Ray had not completed his30-day grace period atthe Company.6We also find that the Union was responsible for Steward Markey's discharge demandon October22 and therefore attempted to cause the Company to discharge Ray Dalton inviolation of Section 8(b) (2) and(1) (A) ofthe Act.775-692---65-vol. 150-5 4SDECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYIn order to remedy the unfair labor practices found, we shall orderthe Respondents to cease and 'desist therefrom and to take certain af-firmative action, designed to effectuate the policies of the Act.Having found that Respondent Company discriminatorily dis-charged Charles Dalton. and Ray Dalton by removing their namesfrom the "extras' list" of persons acceptable as casual employees, weshall order that their mines be restored to such list and that each ofthem be given the same opportunity for casual work as other appli-cants.Having found that Respondent Union unlawfully attemptedto cause- Respondent Company to discharge Ray Dalton and unlaw-fullycaused Respondent Company to discharge Charles Dalton andRay Dalton, we shall further order that Respondent Union be requiredto notify Respondent Company,and the Daltons that it has no objec-tion to' the employment of Charles Dalton or Ray Dalton with thesame rights and privileges enjoyed by other casual employees of theCompany.Additionally, we shall order Respondent Union and RespondentCompany jointly and severally to makes Charles Dalton and RayDalton, whole for any loss of pay they or either of them may have suf-feredfrom the date of the discrimination against them to February 13,1964, the date of the hearing at -which Respondent Company made anunequivocal offer to accept Charles and Ray Dalton again as casualemployees.Should it appear that Respondent Company continued todiscriminate against either Charles Dalton or Ray Dalton after thatdate, the Board will entertain a motion to modify this part of its order.The loss of pay will be computed on a quarterly basis in the man-ner established by the Board in F.W: Woolworth Company,90NLRB '289; and sliall include the payment of interest at the rate of6 percent per annum to be computed in the manner set forth inIsisPlrunibing &Heating, Co.,,138 NLRB 716. In computing the net back-pay, if any, to which the Daltons are entitled, no deduction is to bemade for earnings from postdischarge employment at times when thedischarged employee would not normally be working for the Company.See, Idaho Potato Processors, Inc.,,148NLRB 63;N.L.R.B. v. ReedfPrinceManufacturing Company,130 F. 2d 765 (C.A.1) ; BelleSteel Co^?ip`any, Inc.,135 NLRB 13,78;Loren A. Decker d/b/a DeckerTruck Lines,139 NLRB 65, modified 322 F. 2d 238 (C.A. 8). To theextent that the Daltons' postdischarge employment is a substitute fortheir employment at the Company, the net earnings from such em-ployrrient shall be deducted in computing net backpay.To the extentthat such employment is additional employment, the earnings fromsuch employment shall not be deducted'in computing net backpay. ROADWAY EXPRESS, INC.CONCLUSIONS OF LAW491.Roadway Express, Inc., is engaged in commerce within the mean-ing of Section 2(6) of the Act.2.Local 299, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.By discharging Charles Dalton and Ray Dalton because of theirmembership status in Respondent Local 299, Respondent RoadwayExpress, Inc., has violated Section 8 (a) (3) and (1) of the Act.4.By attempting to cause Respondent Roadway Express, Inc., todischarge Ray Dalton and by causing Respondent Roadway Ex-press, Inc., to discharge Charles Dalton and Ray Dalton because oftheir union membership status, Respondent Local 299, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Ind., has violated Section 8(b) (2) and (1) (A) of the Act.5.The aforesaid unfair labor 'practices affect commerce within themeaning of Section 2(6) and (7) of the Act.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that:A. Roadway Express, Inc.,, its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Encouraging membership in Local 299, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and ,Helpers of Amer-ica, Ind., or in any other labor organization, by discriminating againstits employees in regard to their hire or tenure of employment or anyterm or condition of their employment except to the extent permittedby Section 8(a) (3) of the Act.(b) In any 'like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to form labor organizations, to join the-said Local or any other labororganization, to bargain collectively through representatives of herown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a, labor organi-zation as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action to effectuate the policies ofthe Act :`'(a)Place the names of Charles Dalton andiRay Dalton on the'listof persons acceptable as casual employees on its freight dock at its 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor, Michigan, facility, and offer them casual employment there onthe same terms and conditions as other applicants similarly situated.(b)Notify Charles Dalton or Ray Dalton, if either or both of themare presently serving in the Armed Forces of the United States, thathe has been placed on the list of persons acceptable as casual employeeson its freight dock at its Taylor, Michigan, facility and that he will beoffered casual employment there on the same terms and conditions asother applicants similarly situated in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to compute the amount of backpay due, ifany, and the right to employment under the terms of this Order.(d)Post at its trucking facility in Taylor, Michigan, copies of theattached notice marked "Appendix A." 10 Copies of this notice, to befurnished by the Regional Director for Region 7, shall, after beingsigned by a representative, be posted immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure thatsuchnotices are not altered, defaced, or covered by any other material.(e)Post at the same places and under the same conditions as setforth in (d), above, as soon as forwarded by the Regional Director,copies of the attached notice marked "Appendix B."(f)Mail to the Regional Director for Region 7 signed copies of theattached notice marked "Appendix A" for posting by Local 299 at itsbusiness offices in and around Detroit, Michigan, where notices to mem-bers are customarily posted.Copies of said notice, to be furnished bythe Regional Director, shall, after being duly signed by a representa-tive, be returned forthwith to the Regional Director for such posting.(g)Notify the Regional Director for Region 7, in writing, within10 days from the date of this Order, what steps have been taken incompliance.B. Local 299, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., its officers, agents, andrepresentatives, shall:1.Cease and desist from :(a)Causing or attempting to cause Roadway Express, Inc., or anyother employer to discriminate against Ray Dalton or Charles Dalton,10 Inthe event that thisOrder is enforcedby a decree of a United States Court ofAppeals,there shall be substitutedfor the words"a Decisionand Order" the words "aDecree of the United States Court of Appeals,Enforcingan Order." ROADWAY EXPRESS, INC.51or any other employee, with respect to their hire, tenure, or any otherterm or condition of their employment for reasons related to theirmembership status in Respondent Union.(b) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Notify Roadway Express, Inc., Charles Dalton, and Ray Dal-ton, respectively, in writing, that it has no objection to the employmentof the two named individuals.(b)Post at its offices and meeting halls in and around Detroit,Michigan, copies of the attached notice marked "Appendix B."'1Copies of said notice, to be furnished by the Regional Director forRegion 7, shall, after being duly signed by a representative of Local299, be posted immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to members are customarily posted.Reason-able steps shall be taken to insure that said notices are not altered, de-faced, or covered by any other material.(c)Post at the same places and under the same conditions as setforth in paragraph (b) above, as soon as forwarded by the RegionalDirector, copies of the attached notice marked "Appendix A."(d)Mail to the Regional Director for Region 7 signed copies ofthe attached notice marked "Appendix B" for posting by RespondentEmployer at its trucking facility in Taylor, Michigan. Copies of saidnotice, to be furnished by the Regional Director, shall, after beingduly signed by a representative, be returned forthwith to the RegionalDirector for such posting.(e)Notify the Regional Director for Region 7, in writing, within10 days from the date of this Order, what steps have been taken incompliance.C. The Respondents, Roadway Express, Inc., and Local 299, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., shall jointly and severally in the mannerset forth in the section of this Decision entitled "The Remedy" makewhole Charles Dalton and Ray Dalton for any loss of pay suffered be-cause of the discrimination against them.n in the event that this Orderis enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcingan Order." 52DECISIONSOF NATIONAL LABORRELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEES OF ROADWAYEXPRESS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to 'effectuate the policies, of the National LaborRelations , Act,, as amended, we hereby notify our employees that:WE WILL NOT encourage` membership in Local 299, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., or in any other labor organization ofour employees, by discriminating in any manner with their hireor tenure of employment or any other term or condition ofemployment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of the right to self-organization, to form labor organizations, to join Local 299, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., or any other labor organization, toing, and to engage in concerted activities for the purpose of collec-tive bargaining, or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that suchrights may be affected by an agreement requiring membership init labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL place the names of Charles Dalton and Ray Dalton onour list of persons acceptable as casual employees and offer themcasual employment on the same terms as other applicants simi-larly situated, and will, jointly with Local 299, International-Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Ind., make each whole for any loss of pay suffered^' as a result of 'the discrimination against him.ROADWAY EXPRESS, INC.,Employer.Dated----------------,By-------------------------------------(Representative)(Title)iNoTE.-We will notify either of the above-named individuals if nowserving in, the Armed Forces of the United States of their right to beconsidered for casual employment in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended,'after discharge from the Armed Forces.This notice must- remain ,posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyothermaterial. ROADWAY EXPRESS, INC.53Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1279^Washington,Boulevard, Detroit, Michi-gan, Telephone No. 963-9330, if they have any question `concerningthis notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 299, INTERNATIONAL BROTHERHOODOFTEAMSTERS, CHAUFFEURS,'" WAREHOUSEMEN" AND HELPERS OFAMERICA, IND.-,Pursuant to a Decision and Order of the National' Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Roadway -Express, Inc.,or any other employer to discriminate against any employee be-cause of his nonmembership in this'Union.WE WILL NOT in any other manner restrain or c oerce employeesin the exercise of the right to self-organization, to form labororganizations, to join this Union or, any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose,of collec-tive bargaining, or other mutual aid or protection, or to refrainfrom any and all such activities; except to the extent that suchrights may be affected by an agreement requiring membership inthisUnion as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL notify Roadway Express, Inc., in writing, and in thesame fashion give notice to Charles Dalton and Ray Dalton, thatwe have no objection to the employment of these two individuals.WE WILL, jointly with Roadway Express,.-Inc., make wholeCharles Dalton and Ray Dalton for any loss of pay suffered as aresult of the discrimination against them.LOCAL 299, INTERNATIONAL BROTHERHOOD OF'TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS, OF AMERICA, IND., 'Labor Organization.Dated---------------- 'By-----------'=------=---------==------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered ;by'"anyother material.' 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1279 Washington Boulevard, Detroit, Michi-gan, Telephone No. 963-9330, if they have any question concerningthis notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge in Case No. 7-CA-4429 and upon a charge in Case No. 7-CB-1 142both signed by Charles Dalton, an individual, on October 24, 1963, the GeneralCounsel of the National Labor Relations Board, hereinafter called the GeneralCounsel' and the Board, respectively, by the Regional Director for Region 7 (De-troit,Michigan), issued its complaint dated December 24, 1963, against RoadwayExpress, Inc., hereinafter called Respondent Company, and against Local 299, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., hereinafter called Respondent Union.The consolidated complaintalleged that Respondent Company had engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a) (1) and (3), and that the RespondentUnion had engaged in unfair labor practices affecting commerce within the meaningof Section 8(b)(1)(A) and (2) and Section 2(6) and (7) of the Labor ManagementRelations Act, 1947, as amended, herein called the Act.Copies of the charges, theconsolidated complaint, and notice of hearing hereon were duly served upon Re-spondents Company and Union.Each Respondent duly filed its individual answer admitting certain allegations ofthe complaint but denying the commission of any unfair labor practices.Pursuant to notice, a hearing thereon was held at Detroit, Michigan, on Febru-ary 12 and 13, 1964, before Trial Examiner Thomas S. Wilson. All parties appearedat the hearing, were represented by counsel, and were afforded full opportunity to beheard, to produce, examine, and cross-examine witnesses, and to introduce evidencematerial and pertinent to the issues.Oral argument at the conclusion of the hearingwas waived.Briefs have been received from General Counsel, Respondent Com-pany, and Respondent Union on March 16, 1964.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCOMPANYRoadway Express, Inc., is, and has been at all times material herein, a corporationduly organized under, and existing by virtue of, the laws of the State of Michigan.Atall times material herein Respondent Company has maintained its principal office andplace of business at 22701 Van Born Road, in the city of Taylor, and State of Michi-gan, herein called the Van Born Installation. Said Employer maintains other installa-tions in the State of Ohio.Respondent Company is, and has been at all times mate-rial herein, engaged as a common carrier in the intrastate and interstate transportationof commodities and freight.The Van Born Installation located at Taylor, Michigan,is the only facility involved in this proceeding.During the year ending December 31, 1963, which period is representative of itsoperations during all times material herein, Respondent Company, in the course andconduct of its business operations, performed services valued in excess of $500,000,which services valued in excess of $50,000 were performed in the furnishing of trans-portation services of commodities and freight in interstate commerce and for variousenterprises located in States other than the State of Michigan.The complaint alleged, Respondent Company's answer admitted, and I find, thatRespondent Company is engaged in commerce within the meaning of the Act.H. THERESPONDENT UNIONLocal 299, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organization admitting employees of Re-spondent Company to membership.1This term specifically Includes theattorney appearing for the General Counsel at thehearing. ROADWAY EXPRESS, INC.III.THE ALLEGED UNFAIR LABOR PRACTICES55A. The factsThis story begins on or before August 11, 1963, when Donald Dalton, a casualtruckdriver and member of Local 299,suggested to his young sons, Charles and Ray,that,if they wanted casual employment,they might be able to get it working on thedock for Roadway Express.On or about August 11 2 Charles Dalton,18 years old,telephoned the Roadwaydock about 11:30 p.m. and asked Foreman Burrell Harnish if Respondent Employerwas employing any casual help that night.According to Charles,3Harnish asked ifCharles was a union member or had a dock permit from Respondent Union and, uponreceiving a negative response,replied that if Charles would join the Union or get aunion permit,he would hire him .4On August 13 Charles appeared at union headquarters, having been driven there byhis father,and applied for union membership from a secretary in the office.Aftertelling this unknown secretary that he had worked for Respondent Employer onAugust 12,he paid$5 and signed an application for union membership which notedthe $5 payment and the balance owing of $70.On August 17 Ray appeared at union headquarters,paid his $5 and signed an appli-cation for union membership which also showed his$5 payment and balance ow-ing of $70.On Sunday evening, August 18,Charles again telephoned Respondent Employer'sdock and inquired if Respondent Employer was hiring extra help that night.Theanswer was in the affirmative and he was told to report at midnight.In this con-versation nothing was mentioned about the Union or work permits.As requested, Charles reported that night to Foreman Harnish for work.With-out inquiry Charles showed Harnish his union credentials and was told by Harnishto await instructions on the dock.Charles was put to work that night as a casualemployee and worked thereafter on Sunday and Monday evenings after similar tele-phone inquiries.Sometime in early September,Union Steward John Markey,a large man standingover 6 feet tall and weighing about 250 pounds,asked Charles on the dock if Charleshad a union card.After Charles had displayed his union credentials to Markey,Markey told him to hurry up and get his initiation fees paid.Thereafter Charles paid to Respondent Union the sums of $10 on September 11,$30 on both October 16 and 18, together with a payment of $12 on this latter dateso that by the end of October 18,Charles had fully paid his initiation of $75 anddues of $12.Ray, 19 years old, who by his own description was "playing around nights,"did nottelephone the Roadway dock until the evening of October 6 to inquire if RespondentEmployer was hiring extra help.The answer was in the affirmative-and withoutinquiry as to union affiliation or work permit.That night Ray reported for workalong with Charles and was put to work without question and without display of hisunion credentials.Upon similar inquiry the following evening, October 7,Ray was told that Respond-ent Employer was not hiring extra help that evening.Apparently,however, Charlesworked as usual that night.5Ray again inquired about extra help from Respondent Employer and was told toreport at midnight,October 14.6Sometime on the morning of October 14, while Raywas working,Steward Markey came to him and inquired if he were a union man.Ray showed him his union"work permit."Markey asked Ray how he got the unioncard.Ray answered that a foreman had told him that he had to have a union card.2 Charles Dalton proved to be a little unsure of his dates3 The Daltons'first names will be used herein in order to differentiate among them.4 The complaint alleged that"Employer and Union have performed,maintained, andotherwise given effect to an arrangement,understanding,or practice requiring dispatch orclearance by Union as a condition of hiring of employees by Employer"and that "thearrangement,understanding,or practice...requires the applicant for employment tomake immediate application for membership in and to pay moneys to the Union as a con-dition of obtaining from the union clearance or dispatch for employment with Employer."Harnish denied having made any such Inquiry as described by Charles.5 Customarily Charles and Ray made inquiry and worked only on Sunday and Mondaynights, midnight to 8 a.m.8Like Charles,Ray was also hazy about dates 56DECISIONS OF NATIONALLABOR RELATIONS BOARDMarkey denied this vigorously, took Ray by the hand and led him to the office anddemanded that he tell Markey which foreman had so informed him. Ray was unableto do so.''Markey then emphatically informed Ray that this was the first and the lastday Ray was to work at Respondent Company's place of business.However, Ray and Charles worked on October 15 and 21 without further incident.About 7:30 a.m. on October 22, while Ray and Charles were at work on the dock,Markey spotted Ray and inquired in a belligerent manner if he, Markey, had not toldRay that he was not to work there any more and asked what Ray was doing there.Ray said that he wanted to make a little money.Markey turned, started toward theend of the dock just as Operations Manager Greene and Foreman Ensley were walk-ing toward him, and shouted out the admonition for all to hear that Markey neverwanted to see Ray on the dock again.OperationsManager Greene and Foreman Ensley, who were walking towardMarkey as he pointed and made his statement, both looked around to see to whomMarkey was referring, but both testified that they did not see Ray.Ray testified that Markey had a conversation, which he did not hear, with Greeneand Ensley and then continued on his way. This testimony, is denied by all three ofthe men mentioned.8Some minutes later Ensley approached Ray and asked if he were the man Markeywas talking about.Ray admitted it.Ensley instructed him to finish his work and topunch out.9 Still later that morning and before Ray had checked out, Ray approachedGreene and asked why he could not continue to work for Respondent Employer.Greene acted surprised at the question and stated that he could continue to work forRespondent Employer and asked Ray for a telephone number so that RespondentEmployer could get in touch with him. Ray admitted this request, and also that hehad never supplied Respondent Employer with such a telephone number.Ray finished his work that morning and punched out.On October 24 Charles and father Donald appeared at union headquarters, wherethey inquired as to what right Markey had to tell Ray and Charles that they could nolonger work for Respondent Employer when the boys were "members of the Union."After some inquiries of Charles, Union President Fitzpatrick had some of his busi-ness agents make inquiries of Markey and Roadway officials, and then with the com-ment that the Union might be sued for signing men off the street, ordered that the$87 of paymentsmadeby Charles to the Union be refundedto him.ioThat same day Ray appeared at Respondent Employer's dock in order to collectthe wages owing to him and Charles."Greene presented these checks to Ray withthe comment that he was not to call for work again as he, Greene, was taking theDaltons' names off the list.As Greene handed the checks to Ray he suggested thatRay better get off the dock before Markey saw him.Charles admitted that no official of Respondent Employer had ever told him not tocome back to work but that he, Charles, had never again inquired whether Respond-ent Employer was hiring extra help.Ray testified that, at the suggestion of a Board field examiner, he had about Novem-ber 5, or some such date, telephoned Respondent Company and asked if it were hiringextra help.He was informed that Respondent Employer was not hiring extra helpthat night.B. ConclusionsAt the conclusion of the General Counsel's case each Respondent moved to dis-miss the allegations of the complaint to the effect that there existed between them an"arrangement, understanding, or practice" whereby Respondent Company employedonly those applicants for employment who had secured clearance from RespondentUnion through the payment of moneys to it or by joining same.7 Ray admitted that he had "lied" to Markey and that no foreman had required him toget a union cardThe record here is unclear as to whether this visit to the foreman's office occurred onOctober 14 or 22.8 At about this point in the description of events, Ray, Greene, and Ensley all becomeconsiderably forgetful.Green, Ensley, and Markey all deny that there was any conversa-tion among the three of them after Markey's shouted statement.As the paths of thesethree men apparently passed each other, it would seem normal and natural that there wouldhave been a conversation among the three. But, if there were, nobody remembered it. ,6Ensley testified that he approached Ray because from his office he could see Ray stand-ing on the dock with-his hands in his pockets. Ensley thought he should be working.1O Fitzpatrick did not testify at the hearing11Casuals are paid for their work every day. ROADWAY EXPRESS, INC.57This motion was granted.The only evidence tending to establish such an "arrangement, agreement or prac-tice"was the testimony of Charles that, when he telephoned Respondent Companyabout 11:30 p.m. on August 11, he had been told by Foreman Harnish that if hejoined the Union or secured a union work permit,Respondent Company would em-ploy him as an extra.12Whereas, to the contrary,the evidence showed that onOctober 6 when Ray telephoned Respondent Company asking if it were hiring extrahelp that night, nosuch inquiry or statement about the Union was made. BothCharles and Ray, as well as their father,admitted that they knew that many of thedock employees working for Respondent Company were not members of the Union,had paid no money to the Union and had been,in fact, "hired off the street."Thusthe testimony of the General Counsel'sown witnesses adduced through the allegeddiscriminatees disproved the averment of the complaint.Thus there was a variancebetween the averments of the complaint and the proof.There were other similar variances between the allegations of the complaint andthe proof thereof throughout this hearing.In addition to the allegations of the "arrangement,agreement or practice,"the com-plaint further averred that Respondent Union requested Respondent Company to dis-charge Ray and Charles for their failure to join and/or to pay moneys to the Unionfor clearance.However, the proof adduced showed that both Charles and Ray had,in fact,joined or made application to join the Union prior to their employment,Charles being fully paid up in both initiation fees and dues, while Ray had $5 andstillowed$70 on his initiation fee when their employment by Respondent Companyceased.The evidence of Charles,if accepted at face value, would indicate that hisjoining the Union had-not been voluntary 13 whereas that of Ray indicates his was anentirely voluntary action on his part.The complaint also alleged that the Union requested the discharge of Charles andRay for the nonpayment of fees. Obviously in the case of Charles,the Union's re-quest could not have been made on that ground for Charles was at that time fullypaid up and had the receipts to prove it.Ray, of course,was not fully paid up butprobably was not delinquent as he had only worked a few days for Respondent Com-pany by October 24.The complaint also alleged that Respondent Company's action in discharging Rayand Charles "encouraged"membership in the Union.In view of the payments ad-mittedly made by Charles and Ray to Respondent Union, this allegation seems tohave little, if any,relation to the facts of the situation.That brings this decision to the "demand"for the discharge by the Union andthereafter to the "discharge"by Respondent Company. As to the "demand"there isno question but that it was made clearly, loudly, angrily for all to hear by StewardMarkey: "I don't want to see that kid's face on this dock again." There was noambiguity in those words.Although the,demand was made by the Union StewardMarkey, the Board has held in a number of cases 14 that the Union may,as it didhere, limit the authority of its stewards by contract.Under the contract here, Markeydid not have the authority as union steward to demand the discharge of an employee.Right or, wrong, that rule of law appears to exculpate Respondent Union here.StewardMarkey,a young man appearing to stand considerably over 6 feet inheight and 250 pounds more or less in weight,is capable of compelling obedience tohis requests by his appearance alone among persons less propitiously endowed physi-cally-especially among slight 18- and 19-year olds and even those company officialswho appeared at this hearing.With this case the Respondent Union now knows thatits Steward Markey has a propensity to far overstep his contract authority as a unionsteward.In other words with this case Markey is enjoying his "one free bite"-ratheranalogous to the rule of liability of the owner and keeper of a vicious pet.The question of "discharge"in the instant matter is once again far from clear.Ray testified that he was told by Ensley to finish his work and check out soon afterMarkey's shout.As proof of discharge that is enigmatic at best.Ray testified that,when he picked up his own and Charles'checks a day or so thereafter,Greene toldhim that Respondent Company was removing their names from the extra roster andthat Ray had better get off the dock before Markey saw him. Opposed to this testi-112This testimony was subsequently denied by famish18Although denied, there lurks a suspicion that father Donald may also have suggestedthe efficacy of joining the Union when he suggested to his sons the possibility of their se-curing work at Roadway11Local560, Teamsters andRiss dCo.,Inc.,127 NLRB 1327,N.L.R.B. V. Mallory &Co., 237 F. 2d 437. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDmony Ray acknowledged that on this last occasion Greene had asked him for a tele-phone number where Respondent Company could get in touch with them for futurework and that Ray failed to furnish the same. It is acknowledged by all that Charlesnever applied for work with Respondent Company thereafter 15 and that Ray onlyapplied the one time when Respondent Company was not hiring.I am of the opinion that Respondent Company did not discharge either Ray orCharles but was, as stated in open court by Respondent's attorney at the hearing,ready and willing to employ either or both upon application.Under all the facts in the instant case, I will recommend that this complaint be dis-missed in its entirety.On the basis of the foregoing findings of fact,and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAWLocal299, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,Ind., is a labor organizationwithin themeaning of Section2(5) of the Act.Roadway Express,Inc., is engaged in commercewithinthemeaning of Section2(7) of the Act.Respondents have not engaged in any unfairlaborpracticeswithinthe meaning ofSection 8(a) (1) or(3) of the Act.RECOMMENDED ORDERI recommend that the complaint in the instant matter be dismissed in its entirety.15Nor am I convinced that any normally prudent man of less size than Markey wouldhave done so.Crown Aluminum Industries CorporationandSheetMetalWorkers International Association,Local Union No. 159, AFL-CIO.Case No. 11-CA-2439.December 14, 1964DECISION AND ORDEROn October 15, 1964, TrialExaminerLee J. Best issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegatedits powersin connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions, the brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner.1The Respondent has requested oral argument.This request is hereby denied becausethe record,exceptions, and briefs adequately present the Issues and positions of the parties.150 NLRB No. 8.